Title: From George Washington to John Rawlins, 30 November 1785
From: Washington, George
To: Rawlins, John



Sir,
Mount Vernon 30th Novr 1785.

Your Letter & plan came safe; tho’ I do not pretend to be a competent judge of this kind of work, yet from the little experience

I have had in it, & from a certain knowledge that most of the mouldings & decorations are with great ease & expedition cast, of a material too which is by no means expensive, I do not scruple to declare that your Estimate exceeded my expectation.
This, & not understanding the plan fully from an unaccustomedness to drawings, together with the indifinite charge of travelling expences, which may be great or little; and a desire of having something finally determined without giving the trouble of coming here again; or of fixing matters by an intercourse of letters which might be tedious & troublesome—& the first of which by no means suiting me, as I must be upon a certainty—having been twice disappointed & put to much inconvenience for want of the room. These reasons I say, have induced me to communicate my ideas to Colo. Tilghman on this business, & to authorize him on the spot to fix matters decidedly with you. Any Agreement therefore which he may make on my behalf, will be as obligatory on me as if I was present to sign & ratify it.
If an Agreement takes place, I wish to know precisely, & as soon as may be, what will be previously necessary for my Joiners & Carpenters to do, or to prepare that there may be no delay after you arrive; for besides the inconvenience I already feel from the want of the new room—you know that to complete this, the communication with another must be opened—& that unless both are finished before the season arrives which requires fire, I shall be much distressed. Whilst the weather is warm, the Common Hall & piazza will do very well, as a substitute for the Drawing room or Parlour; but when the weather becomes cool, we must retire to a fireside.
I think it highly probable that the ceilings of my upper rooms may want plaistering, which would make the job more deserving attention; some of them I am sure do, & if we can agree upon a price I may be inclined to renew the whole. I am &c.

G: Washington

